Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 1 of 7




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-20043-CIV-COOKE/GOODMAN

   ELIEZER TAPANES DOMINGUEZ,

         Plaintiff,

   vs.

   ACCOUNTS RECEIVABLE RESOURCES, INC.
   d/b/a AR RESOURCES, INC., and OLYMPIA,
   LLP,

       Defendants.
   ________________________________________/

             DEFENDANT OLYMPIA, LLP’S ANSWER AND AFFIRMATIVE DEFENSES
                            TO PLAINTIFF’S COMPLAINT

           Defendant, OLYMPIA, LLP (hereinafter, "Olympia"), by and through undersigned counsel, hereby
  files its Answer and Affirmative Defenses to the Plaintiff's Complaint, and states as follows:
                                            JURISDICTION AND VENUE
           1.         Olympia admits the allegations in paragraph 1 of Plaintiff’s Complaint for jurisdictional
  purposes only. Otherwise, denied.
           2.         Olympia admits the allegations in paragraph 2 of Plaintiff’s Complaint for jurisdictional
  purposes only. Otherwise, denied.
           3.         Olympia is without sufficient information or knowledge as to the allegations in paragraph
  3 of Plaintiff’s Complaint, and therefore, the allegations are denied.
                                                          PARTIES
           4.         Olympia is without sufficient information or knowledge as to the allegations in paragraph
  4 of Plaintiff’s Complaint, and therefore, deny the allegations.
           5.         Olympia is without sufficient information or knowledge as to the allegations in paragraph
  5 of Plaintiff’s Complaint, and therefore, deny the allegations.
           6.         Olympia is without sufficient information or knowledge as to the allegations in paragraph
  6 of Plaintiff’s Complaint, and therefore, deny the allegations.
           7.         Olympia is without sufficient information or knowledge as to the allegations in paragraph
  7 of Plaintiff’s Complaint, and therefore, deny the allegations.

                                                  KAPLAN TRIAL LAWYERS
                9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 2 of 7



                                                                  CASE NO.: 20-20043-CIV-COOKE/GOODMAN

          8.         Admitted.
          9.         Denied as phrased.
                                             DEMAND FOR JURY TRIAL
          10.        This is not an allegation but, instead, a demand for jury trial. To the extent a response is
  required, Olympia admits that the Plaintiff has demanded a jury trial.
                                              FACTUAL ALLEGATIONS
          11.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  11 of Plaintiff’s Complaint, and therefore, deny the allegations.
          12.        Denied.
          13.        Denied.
          14.        Denied.
          15.        Denied.
          16.        Denied.
          17.        Denied.
          18.        Denied.
          19.        Denied as phrased.
          20.        Denied.
          21.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  21 of Plaintiff’s Complaint, and therefore, deny the allegations.
          22.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  22 of Plaintiff’s Complaint, and therefore, deny the allegations.
          23.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  23 of Plaintiff’s Complaint, and therefore, deny the allegations.
          24.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  24 of Plaintiff’s Complaint, and therefore, deny the allegations.
          25.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  25 of Plaintiff’s Complaint, and therefore, deny the allegations.
          26.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  26 of Plaintiff’s Complaint, and therefore, deny the allegations.
          27.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  27 of Plaintiff’s Complaint, and therefore, deny the allegations.
          28.        Olympia is without sufficient information or knowledge as to the allegations in paragraph


                                                  KAPLAN TRIAL LAWYERS
                9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 3 of 7



                                                                  CASE NO.: 20-20043-CIV-COOKE/GOODMAN

  28 of Plaintiff’s Complaint, and therefore, deny the allegations.
          29.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  29 of Plaintiff’s Complaint, and therefore, deny the allegations.
          30.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  30 of Plaintiff’s Complaint, and therefore, deny the allegations.
          31.        Olympia is without sufficient information or knowledge as to the allegations in paragraph
  31of Plaintiff’s Complaint, and therefore, deny the allegations.
                                                COUNT I
                               VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)
                                         (against Defendant-DC)
          32.        This is not an allegation but, instead, a mere restatement of prior allegations and thus, no
  response is required. To the extent a response is required, denied.
          33.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          34.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          35.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          36.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          37.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          38.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          39.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          40.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
                                                  COUNT II
                                      VIOLATION OF FLA. STAT. § 559.72(9)
                                            (against Defendant-DC)
          41.        This is not an allegation but, instead, a mere restatement of prior allegations and thus, no
  response is required. To the extent a response is required, denied.
          42.        This allegation is not directed toward Olympia and, therefore, no response is required. If

                                                  KAPLAN TRIAL LAWYERS
                9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 4 of 7



                                                                  CASE NO.: 20-20043-CIV-COOKE/GOODMAN

  a response is required, Olympia denies the allegations.
          43.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          44.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          45.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          46.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          47.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
          48.        This allegation is not directed toward Olympia and, therefore, no response is required. If
  a response is required, Olympia denies the allegations.
                                                   COUNT III
                                      VIOLATION OF FLA. STAT. § 559.72(5)
                                          (against Defendant-Creditor)
          49.        This is not an allegation but, instead, a mere restatement of prior allegations and thus, no
  response is required. To the extent a response is required, denied.
          50.        Fla. Stat. § 440.13(2)(a) speaks for itself. Otherwise, denied.
          51.        Fla. Stat. § 440.13(13)(a) speaks for itself. Otherwise, denied.
          52.        Fla. Stat. § 440.13 speaks for itself. Otherwise, denied.
          53.        Fla. Stat. § 559.72(5) speaks for itself. Otherwise, denied.
          54.        Denied.
          55.        Denied.
          56.        Denied.
          57.        Olympia denies any and all allegations contained in Plaintiff's Prayer for Relief, and
  specifically denies that Plaintiff is entitled to any relief stated therein.
          58.        Any and all allegations not specifically admitted to herein are denied.
                                              AFFIRMATIVE DEFENSES
                                                     FIRST DEFENSE
          As its first affirmative defense, Olympia asserts that to the extent that any violation of the Florida
  Consumer Collection Practices Act (Fla. Stat. 559.72) occurred, said violation was not intentional and
  resulted from a bona fide error that occurred notwithstanding the maintenance of procedures reasonably


                                                  KAPLAN TRIAL LAWYERS
                9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 5 of 7



                                                                  CASE NO.: 20-20043-CIV-COOKE/GOODMAN

  adopted to avoid such errors, and thus Olympia cannot be found liable.
                                                   SECOND DEFENSE

            As its second affirmative defense, Olympia asserts that at all times Olympia acted in good faith and
  without malice or intent to injure Plaintiff or to violate Florida state law.
                                                    THIRD DEFENSE

            As its third affirmative defense, Olympia asserts that Plaintiff has failed to state a claim against
  Olympia to recover under the Florida Consumer Collection Practices Act (Fla. Stat. 559.72) because Plaintiff
  does not allege how, if at all, the disclosure of the Consumer Debt to Defendant-DC affected Plaintiff's
  reputation.
                                                   FOURTH DEFENSE

            As its fourth affirmative defense, Olympia asserts that Plaintiff's claims are barred or diminished due
  to Plaintiff's failure to mitigate damages.

                                                    FIFTH DEFENSE
            As its fifth affirmative defense, Olympia asserts, without admitting any liability, that the Plaintiff
  has suffered no injury-in-fact and/or damage to his reputation.
                                                     JURY DEMAND
            Defendant hereby demands a trial by jury on all issues so triable.
            WHEREFORE, Defendant, OLYMPIA, LLP, respectfully requests that Plaintiff, ELIETZER
  TAPANES DOMINGUEZ's, requested relief be denied and for such other relief as the court deems just and
  proper.
  Dated: February 14, 2020
                                                           Respectfully submitted,


                                                           By: s/ Bradley Kaplan
                                                           BRADLEY J. KAPLAN (848131)
                                                           bkaplan@kaplantriallawyers.com
                                                           KAPLAN TRIAL LAWYERS
                                                           9410 S.W. 77th Avenue
                                                           Miami, FL 33156
                                                           Tel: 305-274-7533
                                                           Fax: 305-274-7855
                                                           Attorney for Defendant Olympia, LLP




                                                  KAPLAN TRIAL LAWYERS
                9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 6 of 7



                                                                CASE NO.: 20-20043-CIV-COOKE/GOODMAN

                                           CERTIFICATE OF SERVICE

          I hereby certify that on February 14, 2020, the undersigned electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record identified on the attached Service List via transmission of Notices
  of Electronic Filing generated by CM/ECF.

                                                            s/ Bradley Kaplan
                                                         Bradley J. Kaplan




                   [ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                KAPLAN TRIAL LAWYERS
              9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
Case 1:20-cv-20043-MGC Document 13 Entered on FLSD Docket 02/14/2020 Page 7 of 7



                                                               CASE NO.: 20-20043-CIV-COOKE/GOODMAN

                                                   SERVICE LIST
                Eliezer Tapanes Dominguez v. Accounts Receivable Resources, Inc., et al.
                              Case No. 20-20043-CIV-COOKE/GOODMAN
                         United States District Court, Southern District of Florida

  Jibrael S. Hindi, Esq.
  jibrael@jibraellaw.com
  Thomas J. Patti, Esq.
  Tom@jibraelaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, Florida 33301
  TelePhone:       (954) 907-1136
  Facsimile:       (855) 529-9540
  Attorneys for Plaintiff

  Paul A. Herman, Esq.
  paul@consumeradvocatelaw.com
  Consumer Advocates Law Group, PLLC
  4801 Linton Blvd., Suite 11A-560
  Delray Beach, Florida 33445
  Telephone:      (561) 236-8851
  Facsimile:      (561) 431-2352
  Attorney for Plaintiff

  Joel A. Brown, Esq.
  joel.brown@friedmanandbrown.com
  Friedman & Brown, LLC
  3323 NW 55th Street
  Fort Lauderdale, Florida 33309
  Telephone:      (954) 966-0111
  Attorneys for Plaintiff

  Dale T. Golden, Esq.
  dgolden@gsgfirm.com
  Charles J. McHale
  cmchale@gsgfirm.com
  Golden Scaz Gagain, PLLC
  201 North Armenia Avenue
  Tampa, Florida 33609-2303
  Telephone:     (813) 251-5500
  Facsimile:     (813) 251-3675
  Counsel for Defendant Accounts Receivable Resources, Inc.




                                               KAPLAN TRIAL LAWYERS
             9410 Southwest 77th Avenue • Miami, FL 33156-7903 • telephone (305) 274-7533 • fax (305) 274-7855
